DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This office action is in response to communication filed on 06/23/2020. Claims 1-20 are pending on this application.

Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1, 2, 4, 7, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schuman U.S. patent No. 3,968,482.
Regarding claim 1. Fig. 3 of  Schuman discloses a method comprising: obtaining an input sample magnitude (magnitude of output 40, 40’); filtering (41, 41’) the obtained input sample magnitude (magnitude of output 40, 40’); generating a sample -to-sample difference (differential samples from 40 and 40’ by differential amplifier 50) based on the filtered input sample magnitude (41, 41’); and engaging an actuator (actuating  of ALARM) in accordance with a determination (45, 46) that the sample-to-sample difference (difference samples from 40 and 40’ by differential amplifier 50) engaging an actuator (Transmitter 47 to actuate the ALARM, Col. 10 lines 44-45) in accordance with a determination (45, 46) that the sample-to-sample difference (differential samples from 40 and 40’ by differential amplifier 50)  satisfies a rate threshold (46; Col. 10 lines 29-30).
Regarding claim 2. The method of claim 1, Fig. 3 further comprising: detecting a proximity input sample (33, 34), wherein the obtaining further comprises obtaining the input sample magnitude (magnitude of output 40, 40’); based on the detected proximity input sample (33, 34).  
Regarding claim 4. The method of claim 1, Fig. 3 further discloses wherein the rate threshold (46) comprises a magnitude of rate (46. Col. 10 lines 29-30) of change in the sample-to sample difference (differential samples from 40 and 40’ by differential amplifier 50).
Regarding claim 7. The method of claim 1, further comprising: magnifying (differential amplifier 50) the sample-to-sample difference (differential samples from 40 and 40’ by differential amplifier 50), wherein the activating the actuator (transmitter 47 to activating of ALARM) further comprises activating the actuator (Transmitter 47) in accordance with a determination (45, 44) that the magnified sample-to-sample difference (differential amplifier 50) satisfies a rate threshold (46). 
Regarding claim 10. The method of claim 1, Fig. 3 further discloses wherein the rate threshold (44) comprises a positive rate threshold (positive respect the threshold 46 to actuating the alarm), the actuator (transmitter 47 to actuating the ALARM) comprises an activation actuator (activation of the transmitter 47 to actuate the ALARM), and the engaging (engaging of ALARM) further comprises engaging the activation actuator  (activation of the transmitter 47 to actuate the ALARM) in accordance with a determination (46, 45) that the sample-to-sample difference (differential samples from 40 and 40’ by differential amplifier 50)  satisfies the positive rate threshold (positive respect the threshold 46 to actuate the alarm).  
Regarding claim 11. The method of claim 1, Fig. 3 further discloses wherein the rate threshold (46) comprises a negative rate threshold (negative respect the threshold 46 to deactivate the ALARM), the actuator (transmitter 47 to actuating the ALARM) comprises an activation actuator (activation of 47), and the engaging (engaging of ALARM) further comprises engaging (engaging ALARM) the deactivation actuator (deactivation of 47) in accordance with a determination (45, 46) that the sample-to-sample difference (differential samples from 40 and 40’ by differential amplifier 50)  satisfies the negative rate threshold (negative respect the threshold 44 to turn-off  the alarm 44).  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Schuman U.S. applied to claim 2 and 13 above in view of Herbert et al. Pub. No. 2014/0174556.
Regarding claim 3, Schuman applied to claim 2 above, does not disclose the proximity input sample (input sample of 33, 34) comprises touch contact. 
Fig. 1 of Herbert et al. discloses a faucet with control system (Paragraph 0034) comprising touch contact (paragraph 0010).
Schuman and Herbert et al. are common subject matter of proximity sensor for actuation; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Hebert et al. into Schuman for the purpose of using touch sensor for sensitivity proximity without relying on pressure of physical contact.

Regarding claim 14, Fig. 3 of Schuman applied to claim 13 above, disclose wherein the proximity input sample (input samples to sensors 33 and 34) comprises with an object chassis (see Fig. 1) coupled to the control sensor (33, 34 in Fig. 1); However. the proximity sensors (33, 34) does not comprise a touch contact.  
Fig. 1 of Herbert et al. discloses a faucet with control system (Paragraph 0034) comprising touch contact (paragraph 0010).
Schuman and Herbert et al. are common subject matter of proximity sensor for actuation; therefore, it would have been obvious before the effective filing date of claimed invention to one ordinary skill in the art to which the claimed invention pertains to incorporate Hebert et al. into Schuman for the purpose of using touch sensor for sensitivity proximity without relying on pressure of physical contact.

7.	Claims 12, 13, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Schuman U.S. patent No. 3,968,482. in view of GUTIERREZ FRANCISCO et al. CA 2638313.
 Regarding claim 12. Fig. 3 of Schuman disclose a device comprising: a processor (low noise amplify processing 40, 40’); a control sensor (33, 34) operatively coupled to the processor (40, 40’) and operable to obtain an input sample magnitude (magnitude of output 40, 40’); an input filter (41, 41’) operatively coupled to the processor (40, 40’) and operable to filter (41, 41’) the at least one obtained input magnitude sample (magnitude of output 40, 40’); including a rate engine (50) operable to generate a sample-to-sample difference (difference samples from 40 and 40’ by differential amplifier 50)  based on the filtered   Atty. Dkt. 118177-01614830-8041-0048.1input sample magnitude (41, 41’) and to generate a determination (45, 46) that the sample-to-sample difference (differential samples from 40 and 40’ by differential amplifier 50) satisfies a rate threshold (46; Col. 10 lines 29-30); and a control actuator (Transmitter 47 to actuate the ALARM, Col. 10 lines 44-45) operatively coupled to the processor (Fig. 3) and operable to engage (tun-on ALARM)  an operation mechanism (Mechanism of ALARM) in accordance with the determination (45, 46) that the sample-to-sample difference (differential samples from 40 and 40’ by differential amplifier 50) satisfies a rate threshold (46; Col. 10 lines 29-30).
However, Schuman does not disclose a non-transitory computer-readable medium operatively coupled to the processor.
Fig. 1 of GUTIERREZ FRANCISCO discloses a sensor (120, 125) for monitoring fluid flow control system to engage (actuator 135) an operation mechanism (rotatable 130) comprising: a non-transitory computer-readable medium (NVM 165; paragraph 0021) operatively coupled to the processor (160).
Schuman and GUTIERREZ FRANCISCO et al.  are common subject matter of sensor for monitoring system to engage an operation mechanism; therefore, it would have been obvious before the effective filing date of claimed invention of one ordinary skill in the art to which the claimed invention pertains to incorporate GUTIERREZ FRANCISCO et al. into Schuman for the purpose providing the processor used the stored characteristic data to form model typical flow rate, and automatically responding by commanding the controller actuator to boots, reduce,  stop the fluid flow (paragraph 0024 of GUTIERREZ FRANCISCO).  

Regarding claim 13. Schuman combined with GUTIERREZ FRANCISCO et al.  applied to claim 12 above, Fig. 3 of Schuman further discloses wherein the control sensor (33, 34) is further operable to detect a proximity input sample (proximity sample detect by the sensors 33, 34), and further operable to obtain the input sample magnitude (magnitude of output 40, 40’) in response to detecting the proximity input sample (proximity sample detect by the sensors 33, 34).  
Regarding claim 15. Schuman combined with GUTIERREZ FRANCISCO et al.  applied to claim 12 above, Fig. 3 of Schuman further discloses: wherein the rate threshold (46; Col. 10 lines 29-30) comprises a magnitude of rate of change (change of magnitude output from 50 from variation of input of the sensors) in the sample-to sample difference (differential samples from 40 and 40’ by differential amplifier 50).  
Regarding claim 18. Schuman combined with the non-transitory computer-readable medium of GUTIERREZ FRANCISCO et al.  Fig. 3 of Schuman further discloses: an input magnifier (differential amplification of 50) operable to magnify (amplify of 50) the sample-to-sample difference (differential samples from 40 and 40’ by differential amplifier 50) , and the control actuator (Transmitter 47 to actuate the ALARM, Col. 10 lines 44-45) is further operable to engage (engaging of ALRAM) the actuator (Transmitter 47 to actuate the ALARM, Col. 10 lines 44-45)  in accordance with a determination (45, 46) that the magnified sample-to-sample difference (differential amplification  of 5) satisfies the rate threshold (46).  


Allowable Subject Matter
8.	Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: obtaining an input sample detection time, wherein the engaging further comprises engaging the actuator in accordance with a determination that the sample-to-sample difference satisfies the rate threshold and the input sample detection time satisfies a debouncing threshold.
9.	Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein the filtering generating and engaging further comprise filtering generating, and engaging in accordance with a determination that the obtained input sample magnitude satisfies a sampling threshold.
10.	Claims 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: wherein a threshold detector operable to obtain an input sample detection time, and wherein the control actuator is further operable to engage an operation mechanism in accordance with a determination that the sample-to-sample difference satisfies the rate threshold and the input sample detection time satisfies a debouncing threshold.
11.	Claim 19 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Prior arts do not teach: an input counter operatively coupled to the control sensor and operable to determine that the obtained input sample magnitude satisfies a sampling threshold, wherein the input filter, the rate engine, and the control actuator are further operable to respectively filter, generate, and engage in accordance with the determination that the obtained input sample magnitude satisfies the sampling threshold. 

12.	Claim 20 is allowed. 
In addition to other elements in the claim prior arts considered individual or combination do/does not teach an input counter operatively coupled to the control sensor and operable to determine that the obtained input sample magnitude satisfies a sampling threshold.






Contact Information

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linh Van Nguyen whose telephone number is (571) 272-1810. The examiner can normally be reached from 9:30 – 5:00 Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Dameon E. Levi can be reached at (571) 272-2105. The fax phone numbers for the organization where this application or proceeding is assigned are (571-273-8300) for regular communications and (571-273-8300) for After Final communications.

05/28/2022
/LINH V NGUYEN/Primary Examiner, Art Unit 2845